COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                       ORDER ON MOTION FOR EN BANC RECONSIDERATION

Appellate case name:      Bob Deuell v. Texas Right to Life Committee, Inc.

Appellate case number:    01-15-00617-CV

Trial court case number: 2014-32179

Trial court:              152nd District Court of Harris County

       It is ordered that Appellant’s Motion for En Banc Reconsideration is denied.

Judge’s signature: /s/ Rebeca Huddle
                   Acting for the En Banc Court*

Date: _December 29, 2016

*En banc court consists of Chief Justice Radack and Justices Jennings, Keyes, Higley, Bland,
Brown, Huddle, and Lloyd. Justice Massengale not sitting; recused.

Jennings, J., dissenting from denial of en banc reconsideration.